DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 12/02/2021)

With respect to claim 1 the prior art discloses An analog-to-digital converter, comprising.

The prior art Totsuka US 2020/0389617 discloses an imager that controls a transistor biasing in a current compensation circuit. However, the prior art does not teach or fairly suggest a comparator including a first amplifier and a second amplifier inputted one output of the first amplifier, 
wherein the first amplifier is a differential type of amplifier, and includes one input terminal for receiving a signal and the other input terminal for receiving a reference signal which changes with a predetermined slope, 
wherein the second amplifier is a single-ended type amplifier, 
wherein the second amplifier determine an auto zero voltage based on the amplified voltage by an auto zero operation of the first amplifier and includes a self-bias circuit using the auto zero voltage as a bias voltage, 
and wherein the comparator is plural, the comparators are plurality which arranged in a row direction, and outputs a digital value based on an analog voltage inputted to the other input terminal in parallel operation.

With respect to claim 6 the prior art discloses A current compensation circuit using with a single-ended type amplifier.

The prior art Totsuka US 2020/0389617 discloses an imager that controls a transistor biasing in a current compensation circuit. However, the prior art does not teach or fairly suggest a single-ended type amplifier including an amplifier stage transistor and a current source, comprising: 
a current compensation transistor which is a reverse polarity to the amplifier stage transistor, 
wherein the current compensation circuit flows a compensation current of the same amount as the current of the current source to the current compensation transistor, when the current does not flow to the single-ended type amplifier before a start of amplification or after completion of amplification of the single-ended type amplifier.

With respect to claim 8 the prior art discloses A solid-state imaging device, comprising: 
a pixel array in which a plurality of pixels for outputting a luminance signal voltage corresponding to the amount of incident light to a signal line is arranged in a matrix; 
a reference voltage generating circuit outputting a reference voltage of the ramp signal of a predetermined slope to the ramp signal line; 
an analog-to-digital converter for analog-to-digital conversion of the luminance signal voltage read the plurality of pixels from the pixel array; 
and a control circuit for controlling the analog-to-digital converter, 
wherein the analog-to-digital converter includes a plurality of comparators arranged each pixel line for column, compares the luminance signal voltage and the reference voltage, and outputs a signal of compared.

The prior art Totsuka US 2020/0389617 discloses an imager that controls a transistor biasing in a current compensation circuit. However, the prior art does not teach or fairly suggest wherein each comparator includes; 
a first amplifier compared the luminance signal voltage with the reference voltage, and inverting an output at a predetermined comparison point; 
and a second amplifier formed a current path and outputting a gain-up of the output of the first amplifier, when the output of the first amplifier is inverted, 
wherein the control circuit determines an auto zero voltage of the second amplifier based on the voltage obtained by amplifying the voltage at the time of auto zero operation of the first amplifier.

Dependent claims 2 – 5, 7, and 9 - 13 are allowable for at least the reason that they depend on allowable independent claims 1, 6, and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696